Citation Nr: 1142621	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  11-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hand disability.

2.  Entitlement to service connection for abdominal disability.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to May 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in September 2011, but failed to report for the hearing without explanation.  He has since made no request for another hearing.  Accordingly, the Board will proceed with its consideration of this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2009) (failure to appear for a scheduled hearing treated as withdrawal of request).

The issue of entitlement to service connection for a disability of the feet has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.

The Veteran contends that service connection is warranted for a bilateral hand disability and an abdominal disability because both are related to his active service, to include service in Germany.

The Board notes that the Veteran's DD Form 214 shows that he had overseas duty.  However, the Veteran's service treatment records were lost in a fire-related incident and, the VA medical records immediately following his separation from service were destroyed.

Where service records have been destroyed or lost, the Board has a heightened duty to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In light of this, the Board finds that the Veteran should be provided another opportunity to submit information regarding his active duty, to specifically include the name of the hospital in which he was treated and his company, battery, and battalion, as this information was noted in the claims file as required for service records (VA Form 3101).

Moreover, the Board notes that in correspondence received in February 2010, the Veteran indicated that he received treatment for his claimed abdominal disability in 2007 from Norfolk General Hospital.  As the claims file does not contain any medical records, further development to obtain pertinent treatment records is in order.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's claimed hand and abdominal disabilities, to specifically include any records from Norfolk General Hospital.

2.  The RO or the AMC should request the Veteran to submit information regarding the name of the hospital in which he was treated, his company, battery, battalion, and any other pertinent information regarding his active duty.

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


